Case 1:20-cv-04633-ARR-SJB Document 11 Filed 12/02/20 Page 1 of 6 PageID #: 51




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X

Igor Vladov , et al.

                Plaintiff,

                                                                                  SCHEDULING ORDER:

Julia Nabiullina .                                                                      20-cv-4633 (RRM)
                                                                                               (SJB)


                         Defendant.
------------------------------------------------------------------------X
BULSARA, United States Magistrate Judge:
The parties shall file all future submissions electronically and will ONLY receive correspondence from the
Court electronically. It is the responsibility of the parties to confirm that their contact information and e-
mail addresses are correct at the time of filing the complaint or answer, as well as regularly monitor the
status of their cases in order to avoid missing court appearances or deadlines set by the Court.

        An initial conference will be held in this case at 2:00 P.M. on 1/07/2021 before

United States Magistrate Judge Sanket J. Bulsara, at 225 Cadman Plaza, East, Brooklyn,

New York. The parties are directed to call the toll-free number 877-336-1274. The

access code is 6534420. Counsel for all parties must be present.

        Plaintiff’s counsel is requested to confirm with defendant’s counsel

that all necessary participants are aware of this conference. In the event an

answer or notice of appearance by defendant’s counsel has not yet been filed at the time

this Order is received, plaintiff’s counsel is to notify counsel for the defendant of this

conference. Requests for adjournments will not be considered unless made in

accordance with Chambers Individual Practices.
Case 1:20-cv-04633-ARR-SJB Document 11 Filed 12/02/20 Page 2 of 6 PageID #: 52




                              Rules Governing Discovery

1.     Prior to the conference, the parties are to comply with the

requirements of Fed. R. Civ. P. 26(f). The Court expects the parties to begin the

discovery process before the initial conference. For example, Rule 26(a)(1)(C) requires

parties to make initial disclosures at or within 14 days after the parties’ Rule 26(f)

conference. And a Rule 26(f) conference must be held at least 21 days before the initial

conference or before the Court’s Rule 16(b) order is due. In addition to the matters

specified in Fed. R. Civ. P. 16(b) and 26(f), counsel shall also discuss (1) the scope of any

anticipated electronic discovery, the preservation of electronically stored data, and the

cost of locating, maintaining and producing that data, and (2) whether any party will

rely upon expert testimony, and if so, whether counsel are able to reach an agreement

on how material exchanged between counsel and any expert witness will be treated, and

in particular whether draft expert reports and written and electronic communications

between expert witnesses and counsel will be retained.

       Separately, parties may serve document requests prior to the Rule 26(f)

conference, and the requests are deemed served on the date of the conference. See Rule

26(d)(2) and 34(b)(2)(A).

2.     The parties are directed to prepare a proposed discovery plan. To

assist in this process, the Court has included in this Order a “Discovery Plan Worksheet”

that must be completed and submitted to the Court via ECF, at least two days prior to

the conference. The Worksheet sets forth a date for completion of all discovery. The

parties are directed to establish reasonable interim discovery deadlines to meet the

needs of their case.
Case 1:20-cv-04633-ARR-SJB Document 11 Filed 12/02/20 Page 3 of 6 PageID #: 53




         Phase I Discovery consists of the information that parties believe needs to be

exchanged before a reasoned settlement discussion can take place. In some cases this

may consist of nothing more than initial disclosures; in other cases, more extensive

exchanges of information may be required. This phase of discovery should be carefully

tailored to avoid expense and delay and with the recognition that parties may have to

consider resolution with incomplete information. This phase of discovery will

presumptively require no more than 60 days.

         Phase II Discovery represents the balance of discovery required to prepare for

trial.

         At the conference, the Court will consider the parties’ suggested deadlines and,

upon consideration of the rules and practices of the assigned District Judge, enter an

appropriate scheduling order. The parties should discuss their discovery needs

thoroughly in advance of the conference so that the Court can order a realistic schedule.

Should the parties believe the case requires a non-phased discovery approach, the

parties shall submit a full report as required under Rule 26 and a proposed schedule for

the Court’s consideration. Once a scheduling order has been entered with the parties’

input, discovery deadlines will be enforced and amendments to the schedule will be

considered only for good cause.

3.       Cooperation During Discovery. As required by Local Civil Rule 26.4, the

parties and counsel are expected to work cooperatively during all aspects of discovery

including in matters relating to scheduling and timing of various discovery procedures.

Discovery requests shall be read reasonably in the recognition that the attorney serving

them generally does not have the information being sought and the attorney receiving

them generally does have such information or can obtain it from the client.
Case 1:20-cv-04633-ARR-SJB Document 11 Filed 12/02/20 Page 4 of 6 PageID #: 54




4.    Finally, the parties should also review the attached information sheet regarding

the Court’s Alternative Dispute Resolution Program.


SO ORDERED.
                                                /s/ Sanket J. Bulsara
                                               SANKET J. BULSARA
                                               United States Magistrate Judge

December 2, 2020
Brooklyn, New York
Case 1:20-cv-04633-ARR-SJB Document 11 Filed 12/02/20 Page 5 of 6 PageID #: 55



                        DISCOVERY PLAN WORKSHEET

                               Phase I (Pre-Settlement Discovery)


 Deadline for completion of Rule 26(a) initial disclosures and any
 HIPAA-complaint records authorizations:

 Completion date for Phase I Discovery as agreed upon by the parties:
 (Reciprocal and agreed upon document production and other discovery
 necessary for a reasoned consideration of settlement. Presumptively 60
 days after Initial Conference.)

 Date for initial settlement conference:
 (Parties should propose a date approximately 10-15 days after the
 completion of Phase I Discovery, subject to the Court’s availability)

                               Phase II (Discovery and Motion Practice)


 Motion to join new parties or amend the pleadings:
 (Presumptively 15 days post initial settlement conference)

 First requests for production of documents and for interrogatories due
 by:
 (Presumptively 15 days post joining/amending)

 All fact discovery completed by:
 (Presumptively 3.5 months post first requests for
 documents/interrogatories)

 Exchange of expert reports completed by:
 (Presumptively 30 days post fact discovery)

 Expert depositions completed by:
 (Presumptively 30 days post expert reports)

 COMPLETION OF ALL DISCOVERY BY:
 (Presumptively 9 months after Initial Conference)

 Final date to take first step in dispositive motion practice:
 (Parties are directed to consult the District Judge’s Individual Rules
 regarding such motion practice. Presumptively 30 days post completion of
 all discovery)

 Do the parties wish to be referred to the EDNY’s mediation program
 pursuant to Local Rule 83.8?
           Case 1:20-cv-04633-ARR-SJB Document 11 Filed 12/02/20 Robyn
                                                                  PageWeinstein,
                                                                       6 of 6 PageID  #: 56
                                                                                 ADR Administrator
                                                                                    t. 718.613.2578

Eastern District of New York                                                        c. 917.796.6244
                                                                                    Robyn_Weinstein@nyed.uscourts.gov

Alternative Dispute Resolution Program                                              Rita Credle, Arbitration Clerk
                                                                                    t. 718.613.2325
                                                                                    Rita.Credle@nyed.uscourts.gov




ADR at the EDNY                                                   Representation in Mediation
The Eastern District ADR office offers court annexed              The EDNY has a long standing tradition of providing pro
mediation and arbitration services to litigants. ADR services     bono legal assistance to pro se litigants. The EDNY ADR
are administered by Robyn Weinstein, the ADR Administrator        Program administers a representation in mediation
here at the Eastern District.                                     program which provides pro se litigants with claims of
                                                                  employment discrimination an opportunity to obtain
Mediation                                                         counsel for the limited purpose of mediation. In these
                                                                  cases, EDNY mediators who mediate these claims serve pro
Established in 1992, the mediation program at the Eastern
                                                                  bono.
District of New York consists of a panel of more than two
hundred and fifty mediators with varying specialties and
areas of expertise. Cases are referred to mediation by            Arbitration
judges or by party request at any time before the                 The EDNY arbitration program was established in 1986 and
disposition of the case.                                          is one of ten districts with a mandatory Court‐Annexed
Mediation is a confidential process in which parties and          Arbitration program.
counsel meet with a neutral third party who is trained in         At the EDNY a case is automatically referred to arbitration
settling disputes. Mediation provides an opportunity to           where money damages do not exceed $150,000. There is
explore a wide range of potential solutions and to address        an exception to the mandatory referral for cases involving
interests that may be outside the scope of the stated             social security, tax matters, prisoners’ civil rights and any
controversy or which could not be addressed by judicial           action based on an alleged violation of a right secured by
action. If a settlement is not reached during the mediation       the Constitution of the United States or if jurisdiction is
session, parties may proceed to trial with all appellate rights   based in whole or in part on Title 28, U.S.C. § 1343.
preserved.
                                                                  Arbitration is a process where a neutral third‐party
Mediators obtained through the court annexed mediation            arbitrator will adjudicate the dispute in an expedited
program offer their services at a reduced rate of $600.00         manner. Arbitrations are heard by one qualified arbitrator,
for the first four hours, and $250.00 per hour for each hour      unless one or more parties request a panel of three. The
thereafter. Mediators do not charge for any time spent in         arbitration hearings usually take place within six months of
preparation of the mediation session.                             the filing of the answer, and the Federal Rules of Evidence
Court annexed mediation at the EDNY is governed by Local          serve as guidelines but are not rigidly enforced. At the
Civil Rule 83.8.                                                  conclusion of the arbitration hearing the arbitrator will issue
                                                                  an award in favor one party, which will be binding, unless
Hurricane Sandy Mediation Panel                                   one of the parties requests a trial de novo.

The Court also established a Hurricane Sandy Mediation            Court Annexed Arbitration at the EDNY is governed by Local
program, as a means to resolve the litigation surrounding         Civil rule 83.7
insurance claims filed by those affected by the super storm.
                                                                  For more information about the EDNY ADR Program visit
The EDNY maintains a list of neutrals who are trained and         https://www.nyed.uscourts.gov/alternative‐dispute‐
qualified to assist parties in resolving matters related to       resolution
damage caused by Hurricane Sandy.
